1
2
3
4
5
6
7
8
9                                         UNITED STATES DISTRICT COURT
10                                       EASTERN DISTRICT OF CALIFORNIA

11
     Scott Johnson,                                    )   Case No.: 2:14-cv-00798-MCE-DB
12                                                     )
                 Plaintiff,                            )   ORDER ON REQUEST FOR
13                                                     )   CONTIUNANCE OF DEBTOR’S
        v.                                             )   EXAMINATION
14                                                     )
     Elk Horn Gas, Inc.                                )
15                                                     )
                 Defendants.                           )
16                                                     )
                                                       )
17                                                     )

18
                                                    ORDER
19
              Having read the foregoing request, and good cause appearing, it is hereby ORDERED that the
20
     Debtor Examination RE: Enforcement of Judgment of Jatinderpal Bajwa, is continued from October 5,
21
     2018 to November 16, 2018 at 9:30 am in Courtroom 26, 8th floor, 501 I Street, Sacramento, CA 95814.
22
     IT IS SO ORDERED.
23
     Dated: October 5, 2018
24
25
26
27
     DLB:12
28   DLB:1/Orders/Civil/john0798.stip.O.100518



     Order on request to continue Debtor’s Exam              -1-
